PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

		Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number:  16/312,410
Filing Date: December 21, 2018
Appellant(s): Vizeacoumar et al.



__________________
Carmen De Luca
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed August 5, 2022, and the pre-appeal brief conference decision of June 6, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal 
The following ground(s) of rejection are applicable to the appealed claims:
	
Status of the Claims
	Claims 1, 3, 5-8, 10, 11, 13, 14, 42, 43, 45-50, 52, and 53 are pending and examined. 

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-8, 10, 11, 13, 14, 42, 43, 45-50, 52, and 53 remain rejected under 35 U.S.C. 103 as being unpatentable over Kandpal, “Tyrosine Kinase-Deficient EphB6 Receptor-dependent Alterations in Proteomic Profiles of Invasive Breast Carcinoma Cells as Determined by Gel Electrophoresis,” Cancer Genomics & Proteomics 7:253-260 (2010), in view of Anbalagan et al., “Peptidomimetic Src/pretubulin inhibitor KX-01 alone and in combination with paclitaxel suppresses growth, metastasis in human ER/PR/HER2-negative tumor xenografts,” Mol Cancer Ther. 2012 September; 11(9): 1936–1947, and in view of Yu et al., “The EPHB6 Receptor Tyrosine Kinase Is a Metastasis Suppressor That is Frequently Silenced by Promoter DNA Hypermethylation in Non-Small Cell Lung Cancer,” Human Cancer Biology April 14, 2010.
Kandpal teaches Eph tyrosine kinases have been shown to provide molecular signatures for normal breast cells, tumor breast cells, and invasive breast carcinoma cells.  In particular, EphB6 receptor is lost in invasive breast carcinoma cell line MDA-MB-231.  “It has previously been shown that MDA-MB-231 cells do not have any detectable expression of EphB6.” See p258.  EPhB6 is lost in more aggressive/invasive breast cancers.  It has been shown that down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation as confirmed by methylation sensitive PCR. See p253, 1st par.  The invasiveness of MDA-MB-231 cells is attributed to their lack of EphB6 protein.  EphB6 protein was not detectable in native cells, whereas abundant amounts of transcript protein were in MDA-MB-231 cells.  Further, while MDA-MB-231 cells do not have any detectable expression of EphB6, forced expression leads to altered invasiveness and other phenotypic characteristics of these cells.  To identify the proteins that EphB6 interact with, a proteonomic profile was performed.  Kandpal also indicates that methods of analyzing proteins or pathways is known to include gene profiling, micro RNA profiling and others.  Profiling of mRNA and miRNAs are straightforward.  However, such profiling does not always correspond to proteins.  So, proteonomic profiles can be more beneficial and DIGE was applied to compare native and MDA-MB-231 cells. See p254, 1st full par.  Kandpal methodology used RNA isolation and PCR amplification techniques.
Anbalagan teaches KX2-391 provides dose-dependent inhibition of MDA-MB-231 tumor xenografts. See abstract.  Further, combination therapy with paclitaxel provides a synergy, as KX2-391 is a potent Src/pretubulin inhibitor that inhibits breast cancer growth and metastasis. See abstract.  A combination with KX2-391 may potentiate antitumor efficacy in management of triple negative breast cancer.
With regard to “promoter methylation” recited in claim 10 and 53, Yu teaches loss of EPHB6 receptor expression in early non-small cell lung cancer carcinoma is associated with the subsequent distant metastasis. See abstract.  EPHB6 mRNA and protein levels were significantly reduced in NSCLC tumors compared to normal lung tissue.  Loss of expression correlated with EPHB6 hypermethylation.  EPBH6 is a metastasis inhibitor gene that is often silenced by hypermethylation of its promoter in lung cancer. See abstract.  Gene expression assays were performed using real time PCR. See p2276.  Biological samples were taken from a subject at the time of surgery.  EPHB6 levels were decreased in 54% of the tumors of NSCLC patients. See Figure 1.  Further, tumors with high levels of methylation showed significantly decreased EPHB6 mRNA expression. See Figure 2.  “These results indicate that EPHB6 is a methylation-silenced metastasis suppressor in lung cancer.” P2281, 2nd full par.  EPHB6 was reported to be phosphorylated by upstream Src kinase activity.  
	With regard to claim 52, it would be obvious to take a biopsy of cancer cells in view of the known techniques of growing cells for PCR amplification of EphB6 as explained by Kandpal. See Methods, p254, 3rd full par.
With regard to claim 53, Kandpal further explains, it has been shown that down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation as confirmed by methylation sensitive PCR. See p253, 1st par.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Kandpal, Anbalagan, and Yu to arrive at the claimed methods.  One would be motivated to do so because Kandpal explains the determined relationship of EphB6 deficiency and MDA-MB-231 cancer.  The down-regulation of EphB6 is related to epigenetic silencing of this gene by promoter hypermethylation, and MDA-MB-231 cells do not have any detectable expression of EphB6.  Further, the invasiveness of MDA-MB-231 cells is attributed to their lack of EphB6 protein, as EphB6 protein was not detectable in native cells.  Abundant amounts of transcript protein were in MDA-MB-231 cells.  Anbalagan teaches KX2-391 is a potent Src kinase inhibitor that dose-dependently inhibits MDA-MB-231 xenograft tumors.  Additionally, combination therapy with KX2-391 is suggested to potentiate antitumor efficacy in treatment of triple negative breast cancer.  Even further, Yu explains that RT-PCR is known to determine EphB6 levels using gene expression assays from a biological sample.  EphB6 hypermethylation is taught by Kandpal to be assessed using PCR.  Overall, the claimed agent is known to treat breast cancer, including triple negative breast cancer.  These cancers are determined to be EphB6 deficient.  Further, MDA-MB-231 cells have no detectable expression of EphB6, as the EphB6 protein was not detectable in native cells, although it is abundant in MDA-MD-231 cancer cells.    Thus, there is a motivation with a reasonable and predictable expectation of success in treating a claimed subject with a claimed agent.  Further, techniques to analyze biological assays are known, including mRNA and RT-PCR, and protein receptor expressions levels.  Further, the correlations of these levels and cancer invasiveness, e.g., are known.  EphB6 receptor deficiency is expected to be as claimed in MDA-MB-231 cells as abundant versus undetectable would equate to a substantial percent differential.
As such, no claim is allowed.




 (2) Response to Argument
A) Appellant argues that there is no expectation of success that a Src kinase inhibitor would be useful in treating EPHB6 deficient cells.  Appellant’s argument focuses on the mechanism of action in EPHB6 deficient cells and notes that there is less or no EPHB6 to be phosphorylated.
The Examiner notes: Anbalagan teaches KX2-391 provides dose-dependent inhibition of MDA-MB-231 tumor xenografts. See abstract.  KX2-391 is a potent Src inhibitor that inhibits breast cancer growth and metastasis. “It has previously been shown that MDA-MB-231 cells do not have any detectable expression of EphB6.” (See page 258, left column, Discussion, Kandpal, 2010).
As such, and irrespective of the particular mechanism of efficacy, there is an expectation of success that KX2-391 (i.e., a potent Src kinase inhibitor) would treat MDA-MB-231 (i.e., EPHB6 deficient cells) because it is shown to do so in a dose-dependent manner.

B) Appellant argues that the examiner has used hindsight reasoning to combine references and arrive at the claimed invention.  Appellant argues that many molecules have been shown to inhibit MDA-MB-0231 cells or xenografts.  Appellant argues that the cell line was selected after finding a synthetic lethal interaction of the EPHB6 receptor in triple negative breast cancer cells.
The examiner notes that the claimed Src kinase inhibitor is already known to treat a cancer with no detectable EPHB6 (See page 258, left column, Discussion, Kandpal, 2010).  MDA-MB-0231 cancer cells have been determined to be EPHB6 deficient and they are known to be treatable with KX2-391(See abstract, Anbalagan et al., 2012).  Both Kandpal, 2010 and Anbalagan et al., 2012 references were published before the finding “a synthetic lethal interaction of the EPHB6 receptor in triple negative breast cancer cells” by Appellant was published in 2016 (Targeting synthetic lethality between the SRC kinase and the EPHB6 receptor may benefit cancer treatment, Oncotarget, 2016 Aug 2;7(31):50027-50042).
The expectation that an EPHB6 deficient cancer would benefit from treatment with a Src kinase inhibitor comes from the specific teaching that it does have a dose-dependent inhibition.  Anbalagan also teaches a combination with KX2-391 may potentiate antitumor efficacy in management of triple negative breast cancer (See abstract, Anbalagan et al., 2012).
Appellant argues that the examiner has not provided any reason why a person of skill in the art would ignore the various pathways that are suggested to be affected by EPHB6 and expect a Src kinase inhibitor to work.
It is examiner’s position that a skilled artisan would expect a Src kinase inhibitor to treat MDA-MB-0231 because it is explicitly taught by Anbalagan et al., 2012 to do so, irrespective of the mechanism of action.  

C)  Appellant argues that there is no expectation of success in arriving that the presently claimed subject matter.
Appellant argues that there is no expectation of success to treat a cancer determined to be deficient in EPHB6 cells.
The examiner notes that MDA-MB-0231 cells have been determined to be EPHB6 deficient and are taught to be treatable with KX2-391, which is a Src kinase inhibitor.
Appellant argues that the benefit of treating EPHB6 cancer is to inhibit Src mediated phosphorylation.  However, in the present case, there is less or no EPHB6 to be dephosphorylated.
The examiner notes that EPHB6 is known to be tested and is an indicator of invasiveness and metastasis.  It is known that when a sample consists of MDA-MB-0231 cells, they are EPHB6 deficient.  Treatment of this cell line with a claimed Src kinase inhibitor is taught.
Appellant argues that the prior art does not teach treating a subject with a cancer that has a level of EPHB6 that is 60% decreased compared to a control.
The examiner notes that MDA-MB-0231 have no detectable level of EPHB6.  This includes a decrease of 60% as compared to a control.  Similarly, EPHB6 mRNA expression in A549 NSCLC cells lines is very low compared to normal lung tissue.  In this regard, Yu explains that biological samples were taken from subjects at the time of surgery to test for levels of EPHB6 (See Yu et al., Abstract, Experimental Design).

D) Appellant concludes that the examiner used impermissible hindsight to combine the teachings of the cited prior art.
The examiner notes that hindsight was not needed nor used to combine the cited prior art.  Kandpal and Anbalagan teach MDA-MB-0231 cells to have undetectable levels of EPHB6 and that a claimed Src kinase inhibitor has a dose-dependent tumor inhibition of MDA-MB-0231 cells.  These references are naturally linked through their teachings relating to the same cell line.  Further, Kandpal and Yu each focus on EPHB6 as a suppressor of tumor invasiveness in breast cancer (including triple negative breast cancer) and lung cancer cell lines, among others.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
For the reasons set forth above, the examiner respectfully disagrees with Appellant’s legal conclusion.

Conclusion. The claimed limitations are rendered obvious by the cited prior art and the teachings of the cited prior art combine based on their focus on EPHB6 and the MDA-MB-231 cell line.  A claimed Src kinase inhibitor is taught to be administered to treat a claimed cancer (Anbalagan et al., 2012) that is known and determined to be EPHB6 deficient.  Such deficiency is to the point of an undetectable level of EPHB6 (Kandpal 2010).  Methods of measuring EPHB6 are taught and an understanding of the impact of such decrease on tumor aggressiveness, invasiveness, and metastasis is recognized.  The Yu 2010 reference provides an example in which levels of EPHB6 were measured in a subject from a biopsy at the time of surgery.  Hindsight reasoning was not used to arrive at the claimed methods. 
For the reasons, set forth supra and those previously made of record the rejection of claims 1, 3, 5-8, 10, 11, 13, 14, 42, 43, 45-50, 52, and 53 remains proper.

Respectfully submitted,
/JARED BARSKY/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
                                                                                                                                                                                                   Conferees:


/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        
/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626


                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.